DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
	Reasons for allowance can be found in the previous Office Action dated 28 April 2022, but are repeated below for convenience.
The following is a statement of reasons for the indication of allowable subject matter: the closes prior art of record, known by Imamura (US Patent No. 5573833), teaches thermal transfer sheet (heat fusion product) comprising: a substrate film, one side surface of which is provided with a heat-fusible ink layer, and a synthetic paper including minute voids and a high smoothness which is peelably bonded to the heat-infusible ink layer by the medium of an adhesive layer wherein the synthetic paper has a smoothness of at least 2000 sec [clm 1].  Imamura fails to teach the claimed ink set.  Imamura does not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught thermal transfer sheet, to the specifically claimed ink set comprising an ink-jet color ink that contains a colorant, an organic solvent, a polymerizable compound, and a photopolymerization initiator; and a clear ink that contains an organic solvent and a vinyl chloride-vinyl acetate copolymer, and in which Mt2/Mt1 is 0.40 or more, wherein Mt1 represents a total mass content of a nonvolatile component in the clear ink, and Mt2 represents a mass content of the vinyl chloride-vinyl acetate copolymer in the clear ink.  Such a reconstruction of the claims would be based on impermissible hindsight.
Other art of record, known by Makuta (US Serial No. 2014/0248473), teaches subjecting a latex ink to thermal fixation (thermal fusion-bonding of latex) [0010], however fails to teach the claimed ink set and layered thermal fusion product.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767